Citation Nr: 1026070	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an effective earlier than September 10, 1997, 
for the grant of service connection for diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for narcolepsy.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin disorder, 
claimed as chronic acne or chloracne.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

Service connection for tinnitus was denied in an October 2004 
rating decision, and the Veteran perfected a timely appeal of 
this decision.  In a subsequent rating decision issued in March 
2010, the RO granted service connection for tinnitus.  The 
Veteran has not disagreed with any aspect of that grant of 
service connection.  Hence, this issue is no longer on appeal.

In the April 2010 Informal Hearing Presentation, the Veteran's 
representative contends that the medical evidence infers a claim 
for service connection for diabetic neuropathies.  The 
representative asks that the Board refer this claim to the RO.  
The Board notes that medical evidence, in and of itself, does not 
establish a claim.  The representative's statement may be 
interpreted as an informal claim for service connection for 
diabetic neuropathy.  The representative contends diabetic 
neuropathy results from the Veteran's service-connected diabetes 
mellitus.  The Informal Hearing Presentation is REFERRED to the 
RO for appropriate action.

A statement received from the Veteran's representative in June 
2003 identified the skin disorder for which the Veteran was 
seeking service connection as chronic acne.  However, in 
statements thereafter received from the Veteran, the Veteran 
identified the skin disorder for which he wishes to seek service 
connection as chloracne.  As there is a prior denial of service 
connection for a skin disorder, the Board finds that the issue on 
appeal is more accurately described as listed on the title page 
of this decision. 

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder or PTSD, 
entitlement to TDIU, and whether new and material evidence has 
been received to reopen service connection claims for narcolepsy 
and for a skin disorder, to include chronic acne or chloracne, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus requires a restricted diet and insulin, but 
medical restriction of activities is not required.

2.  A formal claim for service connection for diabetes mellitus 
was received by VA on September 10, 1997; there is no evidence of 
a formal claim, informal claim, or written intent to file a claim 
for diabetes prior to this date.

3.  Bilateral hearing loss was not manifested during active 
service or to a compensable degree within one year of separation; 
and a current hearing loss disability has not been etiologically 
related to service.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 
(2009).

2.  The criteria for an effective earlier than September 10, 
1997, for the grant of service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.816 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and the 
implementing regulations, impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim.  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  However, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The issues of entitlement to higher initial rating and earlier 
effective date for diabetes mellitus arise from the Veteran's 
disagreement following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated.  Additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

VA initially provided the Veteran with VCAA notice regarding 
service connection in correspondence sent in September 2003, 
prior to the initial adjudication of his claim.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his service connection 
claim, and identified his duties in obtaining information and 
evidence to substantiate his claim.  Additional VCAA notice was 
sent in May 2004 and January 2009.  The January 2009 letter 
provided notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed disabilities 
under consideration, pursuant to the recent holding in the 
Dingess decision.  

The Board finds that any deficiency with respect to the timing of 
the notices provided is harmless.  The notices discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence which had been obtained in support of the appeal.  
Moreover, following the notices, the RO readjudicated the appeal 
in a March 2010 supplemental statement of the case.  Hence, the 
Board finds that the duty to notify has been met. 

The VCAA also requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002).  VA has made reasonable 
efforts to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  In this instance, VA obtained the 
Veteran's service treatment and personnel records and VA and 
private medical records.  VA obtained the Veteran's Social 
Security Administration (SSA) file.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  

The duty to assist generally includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on a claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded VA examination in 
July 2009 to determine the nature and severity of his hearing 
loss, but the VA examiner was unable to obtain valid test 
results.  The Veteran was afforded a second audiologic 
examination, in September 2009.  The examiner repeated 
instructions to the Veteran and provided re-explanation about the 
testing to the Veteran.  Unfortunately, the examiner was unable 
to elicit valid results from the Veteran, so no opinion could be 
rendered on the basis of the VA examinations.  The Veteran has 
been afforded VA examinations.  The duty to assist has been met.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson v. 
West 12 Vet. App. 119, 126 (1999).  

Ratings for diabetes mellitus are governed by criteria and set 
forth in 38 C.F.R. § 4.119, DC 7913.  A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a restricted 
diet only.  A rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 percent 
is assigned for diabetes mellitus requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
and involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.  

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) and involving episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.  Noncompensable 
complications are considered part of the diabetic process under 
DC 7913.  See Note 1 to DC 7913.

Service connection for diabetes mellitus was granted by way of a 
July 2001 rating decision.  An initial evaluation of 20 percent 
was assigned, effective from July 9, 2001.  In a May 2002 rating 
decision, the RO assigned an earlier effective date of July 31, 
2000, and continued the initial 20 percent rating.  In a January 
2003 rating action, the RO assigned an earlier effective date of 
September 10, 1997, and continued the initial 20 percent rating.  
The Veteran contends he is entitled to a higher initial rating.  

A VA Agent Orange examination conducted on September 4, 1997 
provided a diagnosis of adult-onset diabetes mellitus.  The 
Veteran was afforded a general VA examination in March 2001.  At 
this time, he was noted to use insulin with fairly good control 
of his blood sugars.  The objective endocrine examination was 
within normal limits.  The diagnosis was diabetes mellitus, 
insulin-dependent, fair control.

Medical records from a private correctional facility, dated from 
1983 to July 2001, show the Veteran was prescribed insulin and 
followed a controlled diet for his diabetes mellitus.  Additional 
records from this facility, dated between April 1998 and April 
2000, also show the Veteran was on insulin and had been 
instructed to follow a low-fat and low-cholesterol diet for 
control of his diabetes.  However, notations in the records 
indicate that his diabetes was inadequately controlled due to his 
irresponsibility.

Private medical records from the Thomas Hospital, dated from July 
2001 to December 2001 and from October 2003 to March 2004, also 
show treatment for diabetes mellitus, and indicate that the 
Veteran's diabetes was poorly controlled.  He was noted to be 
insulin-dependent and was instructed to follow a controlled diet.

The cumulative VA treatment records in the file, which are dated 
between January 1999 and August 2008, show the Veteran's diabetes 
mellitus was treated with insulin and a restricted diet.  These 
records further reflect that the Veteran was encouraged to 
exercise in the form of walking to aid in weight management and 
diabetes control.    

In a letter received in October 2007, a private physician 
indicated that the Veteran's diabetes mellitus had worsened in 
severity.  The clinical records reflect that the amount of 
insulin prescribed for the Veteran to control his diabetes has 
increased.

The Veteran's SSA file includes copies of private and VA medical 
records, several of which are duplicates of medical evidence 
already of record and have already been considered.  These 
records show diabetes mellitus was controlled with diet and 
medication.

The Veteran underwent another VA examination in December 2009.  
The examiner indicated review of the claims file at the outset of 
the examination.  No restriction in activities caused by diabetes 
mellitus was noted.  The Veteran reported that he walked for 
exercise daily.  He also reported that he worked with plants.  He 
reported that there were more than 20 grandchildren.  The Veteran 
also reported that he occasionally performed some activities as a 
barber. His weight had been stable.  He denied any episodes of 
hypoglycemia or ketoacidosis.  Insulin use and an attempt to 
follow a restricted diet were reported.  The Veteran saw his 
diabetic health care provider every one to two months.  

No bowel or bladder impairment was noted.  Erectile dysfunction, 
diagnosed in 2003 in association with prostate cancer, was also 
not caused by or related to diabetes mellitus.  On physical 
examination, the Veteran was well-developed and well-nourished.  
The diagnosis was diabetes mellitus, insulin-dependent, 
uncontrolled; and no objective findings to support peripheral 
neuropathy of the upper or lower extremities.  

Based on the evidence, the Board finds that the criteria for a 40 
percent rating under DC 7913 have not been met.  In reaching this 
conclusion, it is noted that the criteria for a higher rating 
under this diagnostic code are conjunctive, not disjunctive, 
i.e., there must be insulin dependence and restricted diet and 
regulation of activities.  "Regulation of activities" is 
defined by Diagnostic Code7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007):

Here, the medical evidence of record demonstrates that the 
Veteran's service-connected diabetes mellitus is currently 
treated by diet and insulin.  He is not shown to have been 
instructed by a physician to avoid strenuous occupational and 
recreational activities.  Rather, his treating physicians have 
encouraged him to engage in some form of moderate exercise 
(walking) to control his weight.  There is medical evidence that 
the providers are aware that the Veteran performs some work-like 
activities, gardening and working as a barber, and has many 
grandchildren (through his marriage to his second wife, who had 
seven children).  There is no evidence that the Veteran has been 
advised to avoid any current or potential activity.  

In light of the foregoing, the Board concludes that the evidence 
is against the assignment of an evaluation in excess of 20 
percent for diabetes mellitus under Diagnostic Code 7913.  
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); see also Barringer v. Peake, 22 Vet. App. 242 
(2008).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

Throughout the entire appeal period, the Veteran's diabetes 
mellitus disability has been manifested by the need for insulin 
use and a restricted diet.  The specific rating criteria; 
utilized in the evaluation of the Veteran's service-connected 
diabetes mellitus disability, has adequately addressed the 
severity of the Veteran's symptoms throughout the entire appeal 
period.  As the schedular evaluation assigned adequately 
contemplates the Veteran's disability and symptomatology, 
consideration of whether his disability picture exhibits other 
related factors such as marked interference with employment and 
frequent periods of hospitalization is unnecessary.  See Thun v. 
Peake, 22 Vet. App. at 115.  As noted above, the Veteran recently 
reported that he was engaging in certain work-like activities, 
including some gardening and occasional activity as a barber.  
Referral for consideration of an extraschedular rating is not 
warranted.

Earlier Effective Date

The appellant asserts that he is entitled to an effective date 
prior to September 10, 1997 for the award of service connection 
for diabetes mellitus.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened after 
final adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the effective 
date of an evaluation and an award of compensation based on an 
original claim or a claim reopened after final disallowance 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA has issued special regulations to 
implement orders of a United States District Court in the class 
action of Nehmer v. United States Department of Veterans Affairs.  
38 C.F.R. § 3.816 (2009).  See Nehmer v. U.S. Veterans Admin., 32 
F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); 
Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 
3d 1158 (9th Cir. 2002) (Nehmer III). 

In pertinent part, a Nehmer class member is defined as a Vietnam 
Veteran who has a covered herbicide disease.  38 C.F.R. § 38 
C.F.R. § 3.816(b)(1)(i).  The term 'covered herbicide disease' 
includes type II diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i) 
(2009).  This regulation applies to claims for disability 
compensation for the covered herbicide disease that were either 
pending before VA on May 3, 1989, or were received by VA between 
that date and the effective date of the statute or regulation 
establishing a presumption of service connection for the covered 
disease.  38 C.F.R. § 3.816(c).

Diabetes mellitus, type II, was included as a presumptive Agent 
Orange disease under 38 C.F.R. § 3.309(e), which was made 
effective by VA as of July 9, 2001.  The legislation was then 
made retroactive by the United States Court of Appeals for the 
Federal Circuit back to May 8, 2001.  See Liesegang v. Secretary 
of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  
Accordingly, if a Veteran's claim was received between May 3, 
1989 and May 8, 2001, the effective date must be the date of the 
claim.  Otherwise, the effective date of the award will be 
determined in accordance with § 3.114, which addresses effective 
dates when service connection has been granted based on a 
liberalizing change in the law.  In this case, the inclusion of 
type II diabetes mellitus as a disease formally associated with 
exposure to herbicide agents is a liberalizing law.

Under 38 C.F.R. § 3.114, an effective date one year prior to the 
date of the Veteran's claim may be awarded when the evidence 
shows that the Veteran met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing law 
or VA issue (May 8, 2001) and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 3.114.  
The eligibility criteria include a diagnosis of the claimed 
disorder.

The Veteran initially filed a claim of entitlement to service 
connection for diabetes mellitus that was received by VA on 
September 1, 1997.  A rating decision issued by the RO in 
September 1998 denied the claim.  The Veteran did not appeal this 
decision.  The Veteran filed another claim of service connection 
for diabetes mellitus that was received by VA on July 31, 2000.  
By way of a rating decision issued in July 2001, the RO granted 
service connection for diabetes mellitus with an effective date 
in July 2001.  The Veteran filed a timely notice of disagreement 
with the effective date.

In a May 2002 rating decision, the RO assigned an earlier 
effective date of July 31, 2000.  Thereafter, the Veteran 
perfected a timely appeal of the effective date issue.  Finally, 
in a rating action of January 2003, the RO assigned an earlier 
effective date of September 10, 1997 for the grant of service 
connection for diabetes mellitus.

Based on the Board's review of the evidence, the Veteran is not 
entitled to an effective date for the grant of service connection 
for diabetes mellitus, type II, earlier than the currently 
assigned date of September 10, 1997.  The Veteran is a "Nehmer 
class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and 
has a "covered herbicide disease" [i.e., diabetes mellitus] 
within the meaning of 38 C.F.R. § 3.816(b)(2).  

As noted, the Veteran initially filed a claim of service 
connection for diabetes mellitus, Type 2 that was received on 
September 10, 1997.  Since the Veteran's claim was received 
between May 3, 1989 and May 8, 2001, his claim for an earlier 
effective date is covered under 38 C.F.R. § 3.816(c)(1).  
Therefore, the effective date of the award must be the later of 
the date that VA received the claim on which the prior denial was 
based, or the date the disability arose.  The earliest diagnosis 
of adult-onset diabetes mellitus in the claims file was provided 
in a VA Agent Orange examination report dated September 4, 1997.  
There was no formal claim, informal claim, or written intent to 
file a claim for service connection for diabetes mellitus (DM), 
received by VA prior to September 10, 1997.  Thus, the currently 
assigned effective date of September 10, 1997, which was based 
upon consideration of the Nehmer guidelines, is proper.  
Accordingly, the claim for an effective date for the grant of 
service connection for diabetes earlier than September 10, 1997, 
must be denied.  

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  Where, 
as here, the law and not the evidence is dispositive, the matter 
on appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Hearing Loss 

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless 
of its date, shows that a Veteran had a chronic condition in 
service or during the applicable presumptive period.  

Service connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Under the applicable criteria, service 
connection may be established for any disability incurred in or 
aggravated by active service, or where sensorineural hearing loss 
is demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In cases involving claims of entitlement to service connection 
for hearing loss, impaired hearing will be considered to be a 
disability for VA service connection purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, and 
4000 hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; or 
speech recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of exposure to 
excessive noise while in service, particular during his tour in 
Vietnam.  The Board has considered the Veteran's contentions, but 
finds however, that service connection for any current bilateral 
hearing loss is not warranted because the record fails to 
establish that the Veteran has right ear hearing loss disability, 
a left ear hearing loss disability, or a bilateral hearing loss 
disability for VA compensation purposes.

The Veteran's DD 214 indicates that his military occupational 
specialty (MOS) was a supply clerk.  On the enlistment audiology 
examination in September 1970, pure tone thresholds, in decibels, 
were as follows:

HERTZ

500 1000 2000 4000 RIGHT 15 20 35 15 LEFT 10 10 20 25 
(The decibels at 3000 Hz were not reported).

On the Physical Board Evaluation (PEB) audiology examination in 
May 1972, prior to separation, pure tone thresholds, in decibels, 
were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 10 10 10 10 20 LEFT 20 15 75 25
(The decibels at 3000 Hz were not reported).

Post-service VA and private medical records from 2003 to 2008 
fail to show treatment for hearing loss, or establish a hearing 
loss disability for VA compensation purposes.  The Veteran's SSA 
file includes copies of private and VA medical records, several 
of which are duplicates of medical evidence already of record, 
and do not show evidence of a hearing loss disability for VA 
purposes.  As there is no evidence that hearing loss disability 
was manifested to a compensable degree within the first post-
service year; service connection may not be presumed.  38 C.F.R. 
§§ 3.307, 3.309 (2009).

VA attempted to assist the Veteran in establishing his claim by 
arranging VA examinations to determine the presence and etiology 
of a hearing loss disability.  The Veteran failed to report to a 
VA examination scheduled in June 2004. 

At a VA audiological examination conducted in July 2009, the 
Veteran's claims file was reviewed.  The Veteran reported noise 
exposure prior to service from employment in a factory (with use 
of ear protection); during military service; and after service, 
with employment in the field of construction.  He denied 
recreational noise exposure.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 92 percent 
in the left ear.  The examiner indicated that the pulsed tone air 
and bone studies were not adequate for rating purposes.  It was 
further indicated that a differential diagnosis of hearing loss 
was not possible because the examination failed to yield reliable 
test data.

At a VA audiological evaluation conducted in September 2009, the 
Veteran reported military noise exposure from weapons, mortars, 
and tanks.  He also denied any civilian noise exposure.  The 
Veteran's claims file was reviewed.  The examiner noted that the 
September 1970 enlistment audiogram showed normal hearing 
bilaterally.  The May 1972 audiogram for purposes of a PEB showed 
normal hearing bilaterally, with the exception of a severe 
hearing loss at 2000 Hz in the left ear.  The examiner also noted 
that the Veteran's current denial of civilian noise exposure was 
in conflict with the history provided at the July 2009 VA 
examination.

Objectively, the September 2009 speech audiometry revealed speech 
recognition ability of 94 percent, bilaterally.  The examiner 
noted that pure tone thresholds were not reported because they 
were not valid for rating purposes.  There was poor SRT-PTA 
agreement and the ascending and descending thresholds were in 
extremely poor agreement.  She further commented that the Veteran 
was re-instructed during testing.  However, no consistent 
responses were ever elicited from the Veteran; and he provided 
extremely inconsistent responses even after reinstruction.  The 
examiner concluded that due to the Veteran's inconsistent 
responses, she could not offer a differential diagnosis or 
medical opinion.  In particular, the Board notes that the severe 
hearing loss in the left ear at 2000 Hz noted at the time of the 
Veteran's service separation examination for purposes of his 1972 
discharge has not been confirmed.  

The Veteran has not proffered any other medical evidence, such as 
reports from private examinations conducted by state-licensed 
audiologists with controlled-speech discrimination tests 
(Maryland CNC), which shows a hearing loss disability for VA 
compensation purposes.  

While VA has a statutory duty to assist the Veteran in developing 
evidence pertinent to a claim, the Veteran also has a duty to 
assist and cooperate with the VA in developing evidence.  The 
duty to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Where the burden lies with the Veteran to 
cooperate and he does not, VA is not required to continue 
providing the Veteran with compensation and pension examinations.  
Accordingly, because the record discloses that there is no 
current medical diagnosis of hearing loss disability, the Board 
finds that there is no valid claim of service connection for such 
disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (claim for 
service connection for a disorder is not valid in the absence of 
a diagnosis of the claimed disorder).  Hence, the claim must be 
denied.


ORDER

An initial disability rating in excess of 20 percent for diabetes 
mellitus is denied.

An effective earlier than September 10, 1997, for the grant of 
service connection for diabetes mellitus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Service connection for an acquired psychiatric disorder, to 
include PTSD 

The Veteran contends that he has an acquired psychiatric disorder 
which is related to military service.  On a PTSD questionnaire 
received in September 2003, the Veteran reported as stressors 
continuous bombings and shootings during his Vietnam tour.  He 
reported these incidents occurred in various locations and that 
there were no specific incidents.  He also reported having 
witnessed many people being killed, but he was unable to recall 
any specific names.  When the Veteran provided specific names, it 
was determined that no individuals identified by those names were 
killed during the Veteran's tour in Vietnam.  Nevertheless, the 
Veteran's contentions that bases on which he was stationed were 
subject to enemy fire must be developed.  The Board notes that 
the Veteran's military occupational specialty was as a supply 
clerk and store clerk.  

VA outpatient treatment records shows treatment for depression 
and anxiety throughout the course of the appeal.  Mental health 
treatment notes show the Veteran reported traumatic experiences 
related to his military tour and significant psychological 
problems since his return from Vietnam.  Axis I diagnoses of 
anxiety disorder, not otherwise specified (NOS) and depressive 
disorder, NOS are noted in the record and appear to be associated 
with the Veteran's reported history; however, there are no 
definitive nexus opinions which relate the Veteran's current 
psychiatric disorders to military service.  

The threshold for finding a link between current disability and 
service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  The Veteran's reported continuity of depressive 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the Veteran's 
statements, a VA examination concerning the etiology of any 
current acquired psychiatric disorder would be helpful in 
determining whether service connection is warranted.  

Whether new and material evidence has been received to reopen 
service connection claims for narcolepsy and a skin disorder

The Veteran desires to reopen claims of entitlement to service 
connection for narcolepsy and chloracne which were previously 
denied in unappealed rating decisions issued in September 1972 
and September 1978, respectively.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.

VCAA notice letters issued in September 2003 and May 2004 
provided the Veteran with notice of the definition of new and 
material evidence, and of the criteria for service connection.  
However, these letters failed to indicate the basis for the 
previous denials, and did not indicate what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection which were found insufficient in the 
previous denial.  In light of the failure to provide such notice, 
these issues must be remanded to avoid any potential prejudice to 
the Veteran.  Kent, supra.



TDIU

In the instant decision, the Board has remanded several issues, 
including entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and new and material 
evidence to reopen service connection claims for narcolepsy and a 
skin disorder, to include chronic acne or chloracne.  Since 
resolution of the TDIU claim is dependent, at least in part, on 
the outcome of these claims, the Board will defer consideration 
of that issue at this time as well.  A decision by the Board on 
the Veteran's TDIU claim would at this point be premature.  See 
Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a Veteran's claim for the second 
issue).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of whether new 
and material evidence has been received to 
reopen the claims of entitlement to service 
connection for narcolepsy and chloracne, the 
RO should send the Veteran a VCCA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a description of the 
evidence needed to substantiate those claims 
based on new and material evidence by 
informing him of the element(s) required to 
establish service connection which were found 
insufficient in the September 1972 and 
September 1978 denials, as outlined by the 
Court in Kent.   

2.  Submit the Veteran's written statements 
as to his alleged stressors, including mortar 
attacks, to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for 
verification of the claimed stressors, along 
with copies of the pertinet personnel records 
reflecting the units to which the Veteran was 
assigned while in Vietnam.  The JSRRC should 
determine what locations the Veteran unit was 
stationed at and provide reports which show 
whether the Veteran's unit or units stationed 
at the base on which the Veteran was 
stationed received enemy fire or otherwise 
participated in combat in the Republic of 
Vietnam.  Unit records or higher command 
records which reflect activity such as mortar 
attacks and rocket attacks at the bases where 
the Veteran was stationed while in Vietnam 
should be obtained.

3.  Prepare a summary of any identified 
stressor, and make that summary available for 
review during VA examination.  Schedule the 
Veteran for examination with regard to his 
claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  The 
claims file must be made available to, and 
reviewed by the examiner.  The examiner 
should indicate such review was accomplished.  
All indicated tests should be performed, and 
all findings reported in detail.  

After examining the Veteran and reviewing the 
claims folders, the examiner should assign a 
diagnosis for each psychiatric disorder 
manifested.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that a current psychiatric 
disorder is related to the Veteran's military 
service.  The examiner should specifically 
address whether any current psychiatric 
disorder results for any verified stressor.  
A rationale for any opinion rendered should 
be provided.

4.  Following the completion of the directed 
actions, readjudicate each claim on appeal, 
and readjudicate the claim of entitlement to 
TDIU.

5.  If the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC).  
Thereafter, the case should be returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


